DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-9, received 8/10/2020, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 8/10/2020 was considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Kasahara et al., US 2021/0240000 A1 discloses a very similar optical unit but does not disclose that the plate holder is made of magnetic material (claims 1-4, 16);
Kasahara et al. US 2021/0278693 A1 discloses a similar optical unit but does not disclose that the plate holder is made of magnetic material (claims 1-5, 10);
Kasahara et al., US 2021/0278692 A1 discloses a similar optical unit but does not disclose that the plate holder is made of magnetic material, or the specifics of the shake-correction magnetic drive structure (claims 1-3, 7);
Hatano et al., US 2021/0278691 A1 discloses a similar optical unit but does not disclose that the plate holder is made of magnetic material, or the specifics of the shake-correction magnetic drive structure and rolling-correction magnetic drive structure (claim 1);
Takei, US 2021/0041715 A1 discloses a very similar optical unit but does not disclose the specifics of the shake-correction magnetic drive structure and rolling-correction magnetic drive structure (claims 1-2);
Takei, US 2020/0393694 A1 discloses a similar optical unit but does not disclose that the plate holder is made of magnetic material, or the specifics of the shake-correction magnetic drive structure and rolling-correction magnetic drive structure (claim 1); and
Takei, US 2020/0393693 A1 discloses a similar optical unit but does not disclose that the plate holder is made of magnetic material, the plurality of spherical objects, or the specifics of the shake-correction magnetic drive structure and rolling-correction magnetic drive structure (claims 1-2).
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical unit with a shake correction function including a shake-correction magnetic drive structure to rotate the movable body around the first axis and the second axis; and
a rolling-correction magnetic drive structure to rotate the movable body around the optical axis, wherein
the rotation support structure includes:
a plate roll secured to the movable body;
a plate holder including a facing portion facing the plate roll; and
a rotation structure to allow rotation of the plate roll and the plate holder,
the shake-correction magnetic drive structure includes:
a shake-correction magnet secured to the movable body; and
a shake-correction coil secured to the securing body and facing the shake-correction magnet,
the rolling-correction magnetic drive structure includes:
a rolling-correction magnet secured to the movable body; and
a rolling-correction coil secured to the securing body and facing the rolling-correction magnet,

the shake-correction magnet and the rolling-correction magnet are arranged in a circumferential direction around the optical axis,
the rotation structure includes a plurality of spherical objects to roll in contact with the plate roll and the facing portion, and
the plate holder is made of a magnetic material and disposed on a side opposite to the shake-correction magnet and the rolling-correction magnet with respect to the plate roll, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 2-9 depend from claim 1 and therefore are allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/18/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872